Citation Nr: 0940210	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  94-24 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for duodenitis with 
Schatzki's ring, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The Veteran served on active duty from February 1962 to 
November 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In that decision, the RO awarded an 
increased evaluation for the service-connected duodenitis 
with Schatzki's ring from 20 percent to 40 percent, effective 
from October 1996.  After receiving notice of the 
determination, the Veteran perfected a timely appeal with 
respect to the 40 percent rating awarded for this 
service-connected disability.  

In July 2001, the Board denied a disability rating greater 
than 40 percent for the service-connected duodenitis with 
Schatzki's ring.  The Veteran filed a timely appeal of the 
Board's decision with the United States Court of Appeals for 
Veterans Claims (Court).  In February 2003, the Court vacated 
the Board's July 2001 decision and remanded the matter for 
further action consistent with a January 2003 Joint Motion 
For Remand And To Stay Proceedings.  

In January 2004 and October 2005, the Board remanded this 
increased rating claim to the RO or Appeals Management Center 
(AMC).  The RO/AMC attempted to complete the instructions set 
forth in those remands and continued to deny the issue on 
appeal-most recently in December 2008.  The Veteran's claims 
folder has now been returned to the Board for further 
appellate review.  

For the reasons set forth below, this appeal is, 
unfortunately, once again being REMANDED to the RO via the 
AMC, in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

In relevant part of the October 2005 Remand, the Board asked 
that the Veteran be accorded a VA examination to determine 
the current nature and extent of his service-connected 
duodenitis with Schatzki's ring.  Of concern to the Board was 
the fact that, at the time of that prior Remand, the Veteran 
had not undergone a VA examination of this disability since 
January 1998.  

Specifically, in the October 2005 Remand, the Board asked 
that the examiner who conducted the examination provide a 
discussion of the symptomatology associated with the 
Veteran's service-connected duodenitis with Schatzki's ring.  
In particular, the examiner was asked to discuss the presence 
of any pain, vomiting, hematemesis, melena, anemia, weight 
loss, and impairment of health associated with this 
disability.  See 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7305.  Also, the examiner was asked to express an 
opinion as to whether any weight loss experienced by the 
Veteran was the result of his service-connected duodenitis 
with Schatzki's ring or was caused by "a conscious decision 
to lose weight through dieting."  

In October 2006, the Veteran underwent a VA miscellaneous 
digestive conditions examination.  According to the report of 
that evaluation, the examiner had the opportunity to review 
the claims folder in conjunction with the examination.  
Following a review of the file, as well as a physical 
examination of the Veteran, the examiner acknowledged the 
Veteran's chronic abdominal pain, epigastric tenderness, dark 
stool with some blood on occasion, and vomiting (with 
decreased frequency upon medication).  Significantly, 
however, the examiner did not, as requested, discuss the 
presence of any hematemesis, anemia, weight loss, and 
impairment of health associated with the service-connected 
duodenitis with Schatzki's ring.  Further, although the 
examiner noted that the Veteran "is careful what he eats, 
generally eating rice with olive oil, or pasta with olive 
oil," the examiner did not, as requested, express an opinion 
as to whether any weight loss that the Veteran may have 
experienced was the result of this service-connected 
disability or was caused by other factors such as dieting.  

As the Board's October 2005 Remand instructions were not 
complied with in full, further development of this claim is 
warranted.  [Of further significance to the Board in this 
matter is the fact that outpatient treatment records received 
pursuant to the Board's October 2005 Remand do not provide 
the information needed to rate this service-connected 
disability.  See 38 C.F.R. § 4.114, DC 7305.]  The Board 
sincerely regrets the delay in a final adjudication that will 
occur as a result of this remand.  The Court has held, 
however, that a remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

Also on remand, ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are 
in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following actions:  

1.  Obtain copies of records of 
gastrointestinal treatment and/or 
examination that the Veteran may have 
undergone at the VA Medical Center in 
Canandaigua, New York since December 2008.  
Associate all such available records with 
the claims folder.  

2.  Then, schedule the Veteran for a VA 
digestive examination to determine the 
nature and extent of his service-connected 
duodenitis with Schatzki's ring.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

All pertinent pathology found on 
evaluation should be noted in the 
examination report.  In particular, the 
examiner should discuss the presence 
(including frequency and extent), or 
absence, of pain only partially relieved 
by standard ulcer therapy, vomiting, 
hematemesis, melena, anemia, weight loss, 
and impairment of health that is 
associated with the duodenitis with 
Schatzki's ring.  

Also, the examiner should express an 
opinion as to whether any weight loss 
shown on examination is the result of the 
Veteran's service-connected duodenitis 
with Schatzki's ring or was caused by 
other factors, to include dieting.  

3.  Thereafter, adjudicate the issue of 
entitlement to a disability rating greater 
than 40 percent for the service-connected 
duodenitis with Schatzki's ring.  If the 
decision remains adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to this issue as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2009).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


